Citation Nr: 1126154	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  03-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bladder infection with blood in the urine and urinary incontinence prior to April 28, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to September 1995, October 1996 to December 1996, October 1998 to February 1999, February 1999 to July 1999, and October 2000 to June 2001.  The Veteran has had numerous periods of active duty for training and extended active duty during her service as a reservist beginning in October 1980 and continuing through June 2001, the dates have been confirmed and are associated with the claims folder.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2002 by the Department of Veterans Affairs (VA) Regional Office (RO).

By way of procedural background, in December 2006, the Board granted service connection for allergies/sinusitis, and remanded the issues seeking service connection for myocardial infarction (MI)/heart artery spasms, migraine headaches, recurrent yeast infections, and hearing loss as well as the claim seeking an initial compensable evaluation for bladder infection with blood in the urine and urinary incontinence for further development.  In September 2009, the RO granted service connection for hearing loss and assigned a 40 percent evaluation for the urinary disorder effective March 4, 2009.  A September 2009 supplemental statement of the case increased the assigned rating to 60 percent disabling effective March 4, 2009.  In January 2010, the Board denied entitlement to service connection for MI/heart artery spasm and granted service connection for migraine headaches and recurrent yeast infections.  At the same time, the Board granted an increased rating for the urinary disorder to 60 percent rating from that April 28, 2004, but denied an increased rating in excess of 20 percent prior to that date.  

The Veteran appealed to the United States Court of Veterans Appeals (now United States Court of Appeals for Veterans Claims) (Court).  In September 2010, the Court entered an order vacating that part of the January 2010 decision of the Board, which determined that the appellant was not entitled to an initial disability rating in excess of 20 percent for her service-connected bladder infection with blood in the urine and urinary incontinence prior to April 28, 2004 and remanding the matter to the Board.  This is the only matter currently before the Board.  


FINDING OF FACT

Prior to April 28, 2004, the Veteran's bladder infection with blood in the urine and urinary incontinence was manifested by incontinence requiring the changing of absorbent materials more than 4 times a day.


CONCLUSION OF LAW

Prior to April 28, 2004, the criteria for an initial disability rating of 60 percent, but no higher, for bladder infection with blood in the urine and urinary incontinence have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 338 C.F.R. §§ 3.159, 4.1-4.10, 4.115b, Diagnostic Code 7512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2001, prior to the date of the issuance of the appealed March 2002 rating decision.  The RO did not furnish notice concerning how a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted until February 2006, in which a September 2009 rating decision and supplemental statement of the case readjudicated the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection, another notice is not required. VAOPGCPREC 8- 2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another notice letter in a case such as this where the Veteran was furnished proper notice with regard to the claim of service connection itself.  See Dingess, supra.  As such, the Board finds that the RO fulfilled its duty to notify.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has records corresponding to all treatment for the claimed disorder described by the Veteran, including service treatment records as well as VA and private treatment records.  The Veteran has also undergone VA Compensation and Pension examination.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of her claim, the Veteran has provided several personal statements.  She declined the opportunity to attend a hearing.  There is no indication of any additional evidence or information that has not already been obtained.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

II.  Criteria & Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as is this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's urinary disorder is rated 20 percent disabling under Diagnostic Code 7512, for chronic cystitis, including interstitial and all etiologies, infectious and non-infectious. 38 C.F.R. § 7.115b.  The regulation directs that disabilities rated under this code should be rated as voiding dysfunctions.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 7.115a.

Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating, urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day warrants a 40 percent disability rating and urine leakage requiring the wearing of absorbent materials which must be changed more than four times a day warrants a 60 percent disability rating.

Urinary frequency resulting in daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating, and urinary frequency resulting in daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.

Obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  See 38 C.F.R. § 4.115a

Here, service treatment records reflect treatment for recurrent urinary tract infections (UTI's) and yeast infections during active service.  A March 2001 record indicated that she used two or more pads per day for mixed urinary incontinence with gross hematuria.   

A December 2001 VA examination noted a history of problems with recurrent bladder infections starting approximately a year and a half ago that occurred about once a month and were manifested by hematuria.  The Veteran also had manifestations of considerable leakage of urine, particularly with walking, running, and coughing.  Examination by a urologist at Travis Air Force Base included a cystoscopic examination with no abnormalities noted and surgery was noted to have been suggested for incontinence which was not accomplished.  No mention of whether the incontinence required pads, or if so, how many were needed was made.  The physical examination did not include examination of the bladder and the diagnosis was stress urinary incontinence and recurrent urinary tract infections with hematuria as a manifestation.

Post service records include a December 2002 treatment record of complaints of bladder infection with blood in the urine, and complaints of burning and also of losing urine when walking, sneezing, and laughing.  The assessment was urinary tract infection and stress incontinence.  Recommendations included a course of Cipro and Kegel exercises.

On her March 2003 Form 9, the Veteran reported that her urinary incontinence required her to go through seven pads per day in a 24 hour period.  

Treatment records from Salt Lake City VA Medical Center (VAMC) included a urology examination dated April 28, 2004 that noted problems noted with incontinence and recurrent UTI's.  The Veteran reported that she had incontinence that required 5-6 pads per day.  She also leaked with walking, coughing and sneezing.  She also had urge incontinence and voided every 45 minutes to prevent leakage.  She noticed this for about 5 years.  This gradually worsened over time. Examination revealed evidence of urethral hypermobility.  She had recently voided and the doctor could not demonstrate incontinence with leakage or leakage with coughing or straining.  A cystocele was noted but it was minor in size and probably did not need surgical repair because there were no symptoms consistent with obstruction.  Her post void residual was 0.  The assessment was combination of urge and stress incontinence.  She was treated with Ditropan to see if this improved symptoms.

Applying the criteria to the facts of this case, the Board finds that the criteria for a 60 percent disability rating, but no higher for the time period prior to April 28, 2004 have been met.  In this respect, the Veteran reported on her March 2003 Form 9 that her urinary incontinence required her to go through seven pads per day in a 24 hour period.  She is competent to report the symptoms of her urinary disorder, such as how often she has to change pads on a daily basis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, there is nothing to contradict the Veteran's report and it is consistent with the contemporaneous evidence during this period.  On December 2001 VA examination, she had manifestations of considerable leakage of urine, particularly with walking, running, and coughing.  December 2002 treatment records from Salt Lake City VAMC also reported complaints of losing urine when walking, sneezing, and laughing.  Furthermore, on the April 28, 2004 urology consult, she reported that she had incontinence that required 5-6 pads per day; leaked with walking, coughing and sneezing; had urge incontinence and voids every 45 minutes to prevent leakage; and noticed this for about 5 years.  The Veteran's reported history during the April 28, 2004 urology consult was the basis of the 60 percent disability rating increase.  Therefore, the Board concludes that her reports, prior to April 28, 2004, of losing urine while walking, running, coughing, sneezing, and laughing and having to change her pads seven times per day are credible.

The credible lay and medical evidence established that, for the time period prior to April 28, 2004, the Veteran's service-connected urinary disorder was primarily manifested by urinary leakage requiring the use of seven absorbent pads per day.  During this period, there was no lay or medical evidence describing the Veteran's urinary frequency during the day or at night, or urinary retention that required intermittent or continuous catheterization.

Based on the foregoing evidence, the symptoms of the Veteran's service-connected urinary disorder more closely approximated the criteria for an initial 60 percent rating prior to April 28, 2004.  

The Board has considered other potentially applicable Codes to determine if a higher rating is warranted.  Under the schedule for ratings of the genitourinary system, only the predominant area of dysfunction shall be considered for rating purposes.  See 38 C.F.R. § 4.11a.  Here, the Veteran's predominant area of dysfunction is urine leakage, which is the basis of her 60 percent rating prior to April 28, 2004.  Because there is no evidence of obstructed voiding, and there is no evidence describing frequency or urination, higher ratings under the applicable criteria for these manifestations are not warranted.  Nor does the evidence reflect recurrent symptomatic urinary tract infection with renal dysfunction to provide for a rating greater than 60 percent under the other potentially applicable criteria for urinary tract infections.  See 38 C.F.R. § 4.115(a).

The Veteran is receiving the maximum rating possible under Code 7612, and other Codes are either not applicable or would violate the rule against pyramiding.  The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided. 

As the Veteran is in receipt of the maximum schedular rating for her urinary disorder, the Board must specifically consider whether extra- schedular consideration under the provisions of 38 C.F.R. § 3.321(b) is warranted in this case. See Moyer v. Derwinski, 2 Vet. App. 289 (1992) (VA must consider the provisions of 38 C.F.R. § 3.321(b) when a claimant is in receipt of the maximum schedular evaluation).

A.  Extraschedular

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bladder infection with blood in the urine and urinary incontinence is manifested by urine leakage requiring the wearing of absorbent materials, which must be changed more than four times a day.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

B.  Total disability rating based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, prior to April 28, 2004, the Veteran has not alleged that her service- connected bladder infection with blood in the urine and urinary incontinence prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.

While the Veteran's service-connected bladder infection with blood in the urine and urinary incontinence has an impact on her functional capacity, she has not contended that her service-connected bladder infection with blood in the urine and urinary incontinence either singly or jointly prohibit her from obtaining or maintaining all gainful employment.  The record reflects that on her July 2001 claim, the Veteran reported that she became totally and permanently disabled not due to her military service, but more specifically due to heart spasms.  Furthermore, she did not allege that she was totally disabled from her service-connected disabilities until May 2010, which is beyond the scope of the current period on appeal.  Accordingly, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating prior to April 28, 2004 and that referral for a TDIU rating is therefore not warranted.
	

ORDER

Prior to April 28, 2004, an initial disability rating of 60 percent, but no higher, for bladder infection with blood in the urine and urinary incontinence is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


